Appeal from a judgment of Genesee County Court (Noonan, J.), entered October 26, 2000, convicting defendant upon his plea of guilty of attempted burglary in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant pleaded guilty to attempted burglary in the third degree (Penal Law §§ 110.00, 140.20) and was sentenced to a six-month jail term and a five-year term of probation. Based upon the presentence investigation report, County Court imposed certain conditions of probation related to defendant’s prior conviction of a sex offense, i.e., that defendant participate in a sex offender treatment program, participate in sex offender counseling and refrain from various activities involving children under the age of 18. Contrary to the contention of defendant, those conditions of probation were properly imposed and do not violate his due process rights. The conditions are reasonably related to defendant’s rehabilitation (see § 65.10 [2] [Z]; see also People v Schunk, 269 AD2d 857, citing People v Hale, 93 NY2d 454, 462). Moreover, the conditions are “reasonably necessary to insure that the defendant will lead a law-abiding life” (§ 65.10 [1]) and are necessary to prevent his future incarceration (see § 65.10 [5]). Also contrary to defendant’s contention, the conditions of probation do not render the sentence unduly harsh or severe. Present — Pigott, Jr., P.J., Green, Scudder, Kehoe and Lawton, JJ.